Citation Nr: 1453878	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a July 2013 Board hearing held at the RO before the undersigned.  A transcript of the hearing is of record.

During the July 2013 hearing, the Veteran expressly raised a new claim to reopen the previously denied issue of entitlement to service connection for right ear hearing loss.  See Transcript, p. 9 (stating that he did not understand how his left ear could have been recognized as service-connected but his right ear was not).  Additionally, the December 2012 VA audiological examination also reasonably raised a claim to reopen the previously denied issue of entitlement to service connection for tinnitus.  See December 2012 opinion regarding the etiology of tinnitus ("The Veteran has a diagnosis of clinical hearing loss, and his or her tinnitus is at least as likely as not . . . a symptom associated with hearing loss.").  However, the RO has not yet adjudicated these matters.  Therefore, the Board does not have jurisdiction over the claims to reopen right ear hearing loss or tinnitus, and the issues are hereby referred to the RO/Appeals Management Center (AMC) for appropriate action.

The issue of entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



(CONTINUED ON THE NEXT PAGE)
FINDINGS OF FACT

In July 2013, after the appeal was perfected and certified to the Board but prior to the promulgation of a decision on the issue, the Veteran withdrew his claim for entitlement to service connection for glaucoma.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in July 2013, the Veteran submitted a statement in a VA Form 21-4138 stating that he wished "to withdraw my appeal for service connection of glaucoma."  The Veteran's representative also confirmed the Veteran's intent to withdraw this issue from appeal during the July 2013 Board hearing.  See July 2013 Transcript, p. 2.  

The Veteran has withdrawn his appeal of the issue of entitlement to service connection for glaucoma and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appellate issue, and it is hereby dismissed.


ORDER

The appeal for entitlement to service connection for glaucoma is dismissed.


REMAND

With respect to the Veteran's claim for an initial compensable rating for left ear hearing loss, it would be premature for the Board to adjudicate this issue while his claim to reopen service connection for right ear hearing loss remains pending.  As the Board explained in the Introduction, the claim to reopen the issue of entitlement to service connection for right ear hearing loss was raised during the July 2013 Board hearing.  Significantly, should this claim be reopened and granted, the Board notes that this would directly impact how his hearing is evaluated under 38 C.F.R. § 4.85.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Moreover, the Board notes that the Veteran described several functional effects of his hearing loss that were not adequately contemplated in the December 2012 VA examination report.  The examiner simply noted that the Veteran's impact as "conversion in noise," but he testified of additional functional effects during the July 2013 Board hearing.  See July 2013 Transcript, pp. 5-9.  An adequate discussion of the functional effects is especially important here in light of the Veteran's contention that the schedular criteria are inadequate to compensate the full extent of his hearing disability.  Id. at p. 5.  Accordingly, a remand for a new examination is necessary to adequately assess the functional effects of the Veteran's left hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the referred issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right ear hearing loss.

2.   Obtain a new VA audiology examination to ascertain the current level of severity of the Veteran's left ear hearing loss.  The claims file [including all relevant records contained on VMBS and Virtual VA] must be provided to and reviewed by the examiner.

The examiner must, in addition to addressing audiometric results and the Maryland CNC test results, fully describe the functional effects caused by the Veteran's left ear hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must specifically address the Veteran's complaints that he cannot normally listen to and understand television, that he has a problem in church listening to the pastor preaching, that he cannot hear words clearly, that he has to turn his right ear toward someone to hear them, that it is hard to differentiate between high-pitched sounds, that his hearing impacts how he deals with his wife, that he must frequently ask people to repeat themselves, and that background noise makes it difficult for the Veteran to hear a person's conversation.  See July 2013 Transcript.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following any other development deemed necessary, readjudicate the issue of entitlement to a compensable rating for left ear hearing loss.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


